                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :       CRIMINAL NO. 21-mj-276 (RMM)
                                             :
               v.                            :
                                             :
EZEKIEL KURT STECHER,                        :
                                             :
       Defendant.                            :

                    JOINT MOTION TO CONTINUE STATUS HEARING

       The United States of America, by and through its attorney, the Acting United States

Attorney for the District of Columbia and counsel for defendant Stecher submit this Joint Motion

to Continue Status Hearing in the above captioned matter currently scheduled for Monday

September 13, 2021. The parties are seeking a continuance of the status hearing because the parties

are discussing discovery and other issues at this time and need further time to complete those

discussions. The parties are requesting a 60 day continuance of this matter.

       The defendant waives and agrees that the Speedy Trial Clock is tolled from September 13,

2021, until the next date in the matter.

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             ACTING UNITED STATES ATTORNEY
                                             D.C. Bar No. 415793

                                       By:    /s/ Emory V. Cole
                                             Emory V. Cole
                                             PA. Bar #49136
                                             Assistant United States Attorney
                                             United States Attorney’s Office for D.C.
                                             555 Fourth Street, N.W., Fourth Floor
                                             Washington, D.C. 20530
                                             E-mail: Emory.Cole@usdoj.gov
                                             Telephone: (202) 252-7692
